    Case: 1:18-cv-02691 Document #: 71 Filed: 03/04/19 Page 1 of 5 PageID #:876



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

ARCH INSURANCE COMPANY,                               )
     Plaintiff and Counter- Defendant,                )
     v.                                               )       No.     18-cv-2691
PCH HEALTHCARE HOLDINGS, LLC, et al.                  )
     Defendants and Counter-Plaintiffs.               )

                          PCH’s REBUTTER TO ARCH’S SURREPLY

       PCH Defendants herewith make the following rebutter to Arch’s Surreply in Opposition to

PCH’s Motion for Judgment on the Pleadings (the “Surreply”). Count I of the Complaint alleges

that there is purportedly no coverage under the Policy for the Aetna Lawsuit due to the alleged

pendency of the Newman Lawsuit prior to the Policy Period, and which Count I avers arises out of

the same Wrongful Act or Interrelated Wrongful Acts. Count IV further alleges that there is

purportedly no coverage under the Policy for the Aetna Lawsuit due to the pendency of the

Newman Lawsuit prior to the Pending and Prior Litigation Date under the Policy. As set forth

more fully below, the provisions alleged in these counts do not operate as a bar to coverage here.

       Under Illinois law, an insurer may not refuse to defend its insured unless it is clear from

the face of the underlying complaint that the allegations fail to state facts which bring the case

within, or potentially within, the policy's coverage. United States Fidelity & Guaranty Co. v.

Wilkin Insulation Co., 144 Ill.2d 64, 73 (1991). In determining whether it has a duty to defend a

suit, an insurer is limited to comparing the bare allegations of the complaint with the face of the

policy of insurance. Chandler v. Doherty, 292 Ill. App. 3d 797, 801-802 (4th Dist. 1998). The

duty to defend is not annulled by the knowledge on the part of the insurer the allegations are untrue

or incorrect or the true facts will ultimately exclude coverage. Id. When determining whether an

insurance provider has a duty to defend its insured in a lawsuit, a court should generally apply an



                                                  1
    Case: 1:18-cv-02691 Document #: 71 Filed: 03/04/19 Page 2 of 5 PageID #:877



eight corners rule. Farmers Auto. Ins. Ass’n v. Country Mut. Ins. Co., 309 Ill. App. 3d 694, 698

(4th Dist. 2000). The court should compare the four corners of the underlying complaint with the

four corners of the insurance contract and determine whether the facts alleged in the underlying

complaint fall within, or potentially within, the insurance policy’s coverage. Id.

       Thus, in order to make the determination under the Policy that there exists a second, prior

suit which is interrelated to the claim or suit submitted for coverage there must be allegations within

the four corners of the suit submitted for coverage that (1) there is a second, prior suit; and (2) that

such prior suit is interrelated to the claim or suit submitted for coverage. Yet, the Aetna Lawsuit

contains no such allegations. As pointed out in the Surreply, paragraphs 141-143 of the Aetna

Lawsuit obliquely mention that “Newman recently filed suit against many of the Defendants…”

Yet, nowhere in these three paragraphs is there sufficient information under Illinois law to identify

the “suit” mentioned in the Aetna Lawsuit. The parties to the suit are not identified. The court in

which the action is pending is not identified. The case caption is not identified. The case number

is not identified. In Illinois, an insurance company is deemed to have “actual notice” of a lawsuit

where it has sufficient information to locate and defend the suit. Cincinnati Cos. v. West American

Ins. Co., 183 Ill.2d 317, 329 (1998). The Aetna Lawsuit fails to allege any of the requisite

identifying markers setting forth “sufficient information to locate and defend” the suit alleged in

paragraphs 141-143. Vague, ambiguous allegations against an insured should be resolved in favor

of finding a duty to defend. Ill. Tool Works Inc. v. Travelers Cas. & Sur. Co., 2015 IL App (1st)

132, ¶26, 26 N.E.3d 421, 428. Accordingly, Arch would necessarily have to go outside the four

corners of the Aetna Lawsuit to locate the Newman Lawsuit in order to make a coverage

determination.




                                                   2
    Case: 1:18-cv-02691 Document #: 71 Filed: 03/04/19 Page 3 of 5 PageID #:878



       Arch admits as much by arguing that consideration of “extrinsic evidence,”i.e., the

Newman Lawsuit, itself, is necessary to a determination of these factual matters. Yet, here, where

the parties are requesting that the Court make a determination of the existence of a duty to defend

on cross motions for judgment on the pleadings, they are requesting that the Court do so based

solely on the pleadings. A motion for judgment on the pleadings under Rule 12(c) is governed by

the same standard as a motion to dismiss for failure to state a claim pursuant to Rule 12(b)(6).

Hayes v. City of Chi., 670 F.3d 810, 813 (7th Cir.2012). A motion under Rule 12(b)(6) tests

whether the complaint states a claim on which relief may be granted. Richards v. Mitcheff, 696

F.3d 635, 637 (7th Cir.2012). Thus, extrinsic evidence may not only not be considered under the

eight corners rule, it may not be considered by the Court under the procedural posture of this case.

       The Surreply, relying on four cases, Pekin Ins. Co. v. Wilson, 237 Ill.2d 446, 930 N.E.2d

1011 (2010), American Economy Ins. v. Holabird and Root, 382 Ill.App.3d 1017, 886 N.E.2d 1166

(1st Dist. 2008), Fidelity & Cas. Co. of New York v. Envirodyne Engineers, Inc., 122 Ill.App.3d

301, 461 N.E.2d 471 (1st Dist. 1983) and Landmark Am. Ins. Co. v. Hilger, 838 F.3d 821 (7th Cir.

2016), argues that Arch may avoid the application of the eight corners rule. However, these cases

actually support the application of the eight corners rule here.

       In Wilson, 237 Ill.2d 446, the Court determined on cross motions for judgment on the

pleadings that, where the underlying complaint alleged both intentional and negligent conduct on

the part of the insured, and Pekin’s policy had an exclusion for intentional conduct, but an

exception to that exclusion for self-defense, the Court could consider allegations of self-defense

set forth in a counterclaim filed by the insured in the underlying suit. Thus, the Pekin’s inquiry

regarding its duty to defend was still limited to the four corners of the pleadings, expanded to




                                                  3
    Case: 1:18-cv-02691 Document #: 71 Filed: 03/04/19 Page 4 of 5 PageID #:879



include a counterclaim invited by the terms of its own policy. Contrary to Arch’s assertion, no

“extrinsic evidence” was even considered.

       Likewise, in Holabird and Root, 886 N.E.2d at 1179, in finding a duty to defend, the court

held that “[t]he trial court should be able to consider all the relevant facts contained in the

pleadings, including a third-party complaint [in the underlying action]. No “extrinsic evidence”

was considered there, either.

       In Hilger, 838 F.3d at 825-826, where only the insured moved for judgment on the

pleadings, the court ruled that Landmark was entitled to take discovery and offer evidence

regarding the coverage matters at issue. That holding is inapposite to the present proceedings,

where, as set forth in this Court’s order dated October 4, 2018, “The parties confirmed that

discovery will not be needed in order to brief the cross-motions for judgment on the pleadings.”

       Similarly, in Envirodyne, 122 Ill.App.3d 301, the Court considered deposition testimony

and the terms of a contract in granting summary judgment to the insurer. Once again, however,

the different procedural posture renders Envirodyne inapplicable to the case at bar, where the

parties agreed no discovery would be considered.

       A case directly on point is Ill. Tool Works Inc., 2015 Ill. App. (1st) 132, 26 N.E.3d at 427,

P21. There, where it was undisputed that the insured did not use processes involving asbestos and

other harmful materials prior to 1993, pre-1993 insurers were required to defend lawsuits alleging

liability prior to 1993. In so holding, the Court stated that “knowledge of an extrinsic fact” that

Illinois Tool was not involved with harmful materials before 1993 did not prevent these insurers

from “bear[ing] the cost of disproving groundless allegations” of the insured’s involvement prior

to 1993. Similarly, here, Arch may not resort to purported facts extrinsic to the underlying

complaint to disprove its duty to defend here.



                                                 4
   Case: 1:18-cv-02691 Document #: 71 Filed: 03/04/19 Page 5 of 5 PageID #:880




                                           Defendants,

                                           PCH HEALTHCARE HOLDINGS, LLC,
                                           THE PEOPLE’S CHOICE HOSPITAL,
                                           LLC; PCH MANAGEMENT NEWMAN,
                                           LLC; PCH LAB SERVICES, LLC; SETH
                                           GUTERMAN, M.D. AND DAVID
                                           WANGER,


                                           By: /s/ Kenneth Anspach
                                                     their attorney

KENNETH ANSPACH, ESQ.
ANSPACH LAW OFFICE
111 West Washington Street
Chicago, Illinois 60602
(312) 407-7888
ken@anspachlawoffice.com




                                       5
